Order entered December 7, 2020




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-20-01018-CV

 IN RE KEITH HARRELL, INDIVIDUALLY AND DERIVATIVELY ON
     BEHALF OF COVENANT EQUITY PARTNERS, LLC, Relator

         Original Proceeding from the 429th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 429-05710-2019

                                  ORDER

     Before the Court is relator’s December 7, 2020 motion to withdraw the

emergency motion for temporary stay of trial court proceedings. We GRANT the

motion to withdraw.


                                         /s/   BILL PEDERSEN, III
                                               JUSTICE